 412 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Labriola Baking Company
 and
 Juventino Silva
, Pet
i-tioner
 and
 Teamsters Local 734
. Case 
13ŒRDŒ089891
 September
 8, 2014
 DECISION AND DIRECTI
ON OF SECOND 
ELECTION
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
, HIROZAWA
, JOHNSON
, AND SCHIFFER
 The National Labor Relations Board has considered 
objections to an election held March 14, 2013, and the 
hearing officer
™s report recommending disposition of 
them.  The election was
 conducted pursuant to a Stip
u-lated Election Agreement.  The tally of ballots shows 16 

for and 20 against the Union, with 4 challenged ballots, 

an insufficient number to affect the results.
  
The Board 
has reviewed the record in light of the exceptions and 

briefs, 
and 
has 
decided to sustain the Union
™s exception 
and 
order
 a new electio
n. I. On September 21, 2011, Teamsters Local 734 was ce
r-tified as the 
bargaining 
representative for a unit of full
-time and part
-time sales drivers at Labriola Baking, a 
bakery
 and delivery company 
operating 
in the Chicag
o, 
Illinois
 area.  A year later, 
the parties not yet having 
agreed to a first contract, 
an employee filed a petition to 
decertify the 
Union.  
 One week before the election, the 
Employer held a 
mandatory meeting 
for 
the 
drivers
; roughly 25 of the 40 
unit employees 
were 
present.  At the meeting, Vice Pre
s-ident and Chief Operating Officer Robert Burch 
spoke to 
employees about the upcoming election
.  Approximate
ly 
80 percent of the unit employees were
 Spanish
-speaking, 
so 
the Employer had 
Payroll Administrator Manual R
o-jas translate 
Burch
™s remarks
.  Following 
a script
, Burch 
said:  
ﬁIf you chose Union Representation, we believe the 
Union will push you toward a strike.  Should this occurs 

[sic], we will exercis
e our legal right to hire replacement 
workers for the drivers who strike.
ﬂ  Unit employees
, however, 
testified and the hearing officer found
 that R
o-jas
™ translation ended with the s
tatement 
that
 the 
Em-ployer would replace the workers with 
ﬁlegal workers
ﬂ or a ﬁlegal workforce.
ﬂ  There is no evidence that the E
m-ployer made any attempt to correct or clarify Rojas
™ translation
, either at the meeting or afterward
. One week later, the em
ployees voted to decertify the 
Union with 20 votes against representation, 1
6 votes for 
representation, and 4 uncounted 
challenged 
ballots.
1  The 
1 For purposes of this case, we treat the election as a tie because, 
when considering election objections, the Board assumes that un
o-
Union timely filed objections, including
, as Objection 1, 
its claim that 
Rojas
™ translation w
as a threat to report 
employees to immigration authorities.  
 The full text of Objection 1
 states: 
  On or about May 7, 2013, at a meeting attended by 
about twenty
-five (25) employees, COO Burch, and 
Rich Labriola, Mr. Burch told employees that if they 
supported Local 734 in the March 14 election, Local 

734 would cause the employees to engage in a
 strike, 
and the Employer would take action to hire a legal 

workforce.  The statement constituted a threat to report 
employees to immigration authorities if they exercised 
their Section 7 rights to support 734 
and/or engage in a 
strike.
  II. The hearing of
ficer
 conclude
d that the words spoken 
by Rojas were not objectionable because they did not 
expressly or 
impliedly
 threaten
 that the Employer would 
report employees to immigration authorities
 if they su
p-ported the Union.  We find that the hearing officer fa
iled
 to 
recognize
 the 
threat of adverse consequences these 
words conveyed to non
-English
-speaking employees, 
regardless of their immigration status.
2 A.
 The
 hearing officer 
analy
zed Objection 1 only 
in terms 
of whether the Employer threatened to report employees 
to immigration authorities. 
 That is an unduly restrictive 
reading of the Union
™s objection.  T
o be sure, the obje
c-tion refers to reporting employees to immigration autho
r-ities, but it specifi
cally sets forth Rojas
™ statement that 
the Employer would take 
ﬁaction
ﬂ to hire a 
ﬁlegal wor
k-force.
ﬂ  In these circumstances, we are not 
preclude
d from considering whether the statement 
amounted to
 a more generalized threat
.  And, in any event, 
the Board 
may consider conduct that does not 
ﬁexactly coincide 
with the precise wording of the objections
ﬂ where
, as 
here,
 that conduct is 
ﬁsufficiently related
ﬂ to the filed 
objections.  
Fiber Industries, 
267 NLRB 840, 840 fn. 2 
(1983).  
Thus, the
 question whether R
ojas
™ translation 
conveyed to employees that the Employer would take 
some kind of action against them 
based on 
their legal 
status is 
appropriately before us. 
 pened, uncounted ballots were cast in favor of the objecting party.  
Harborside Healthcare
, Inc.
, 343 NLRB 906, 913 fn. 23 
(2004).
 2 The Union also excepted to the hearing officer™s finding that the 
Employer did not engage in objectionable conduct by conveying the 

impression that bargaining was futile.  We find no merit in this exce
p-
tion for the reasons stated by the hearing o
fficer.  
 361 NLRB No. 41
                                                                                                                                                          LABRIOLA BAKING CO
. 413 B.
 Before turning to Rojas
™ translation itself, we observe 
that there
 can be no dispute that the Employer is respo
n-sible for 
his
 translation of Burch
™s prepared remarks, 
having designated Rojas to perform that service.  See 
API Indus
tries
, 314 NLRB 706, 706 fn. 1 (1994).  
The 
record
, moreover,
 fully supports 
a finding that 
Rojas
™ statement warned 
that the
 Union would call a strike and 
that the Employer would respond by hiring 
ﬁlegal wor
k-ers.
ﬂ3  This is the credited testimony establishing what 
employees were told, as opposed to the account cited by 

our dissenting colleagues, 
in which the Employer simply 
states its legal right to hire replacement workers in the 
event of a strike and innocuously announces its intention 

to comply with the law.  The credited evidence hardly 
constitutes a 
ﬁmere mention of [the] legal requirements.
ﬂ  With these points established, we turn to the substance of 
Rojas
™ statement.  
 Although it does not appear that the Board has prev
i-ously considered the likely impact of 
the phrase 
ﬁlegal 
workers
ﬂ on employees, our cases and the policies unde
r-lying them 
warrant a finding that Rojas
™ statement wa
s 
objectionable.
  The Board has 
recognized that 
employer 
threats 
touching on employees
™ immigration status wa
r-rant careful scrutiny, as they are among the most likely to 
instill fear among employees
.4  In 
Viracon
, Inc.
, 256 
NLRB 245, 246
Œ247 (1981), for example, the Board 
issued a 
Gissel
 bargaining order based in part on the
 em-ployer
™s threat
s that, if the union were certified, the e
m-ployer would 
report 
employees 
to immigration 
author
i-3 As an example, see the following exchange between the Emplo
y-er™s counsel and employee Flores:
 Q. BY MR. WIT:  So, Mr. Flores, I want to ask you about what 
you say Mr. Burch said at the March 7
th meeting.  Because the 
first time you described [i
t], you said he said they would hire legal 
workers, the second time you described it you said he would co
n-
tract legal labor workers.  What specifically was it that Mr. Burch 
say?
 A. I don™t know if I said it bad.  Like he™s like you were sa
y-ing, if we™re g
oing to strike, there will be a strike, we™re going to 
hire legal workers.
 Q. Isn™t it that Mr. Burch said we have a legal right to hire r
e-placement workers?
 A. No, he didn™t say that.
 Q. He didn™t say that?
 A.  No.
 4 In analyzing such statements, Board an
d court precedent instructs 
us to be mindful of the economic dependency of employees on their 

employer ﬁ
and the necessary tendency of the former, because of that 
relationship, to pick up intended implications of the latter that might be 
more readily dismis
sed by a more disinterested ear.ﬂ 
 NLRB v. Gissel 
Packing
 Co.
, 395 U.S. 575, 617 (1969); see, e.g., 
Yuma Coca
-Cola 
Bottling Co.,
 339 NLRB 67, 68
Œ69 (2003) (relying on 
Gissel
 to set 
aside election based on the employer™s postpetition statements that 
reinfor
ced earlier, prepetition threat to eliminate benefits if employees 
selected union representation).
 ties and the 
union 
would not al
low employees without 
documentation to work in the plant.  The Board o
b-served: 
   [These] 
threats would undoubtedly evoke the most i
n-tense fear, not only of employment loss, but of removal 
from their very homes as well.
 *  *  *
 Moreover, these threats
Šrega
rdless 
of their applicabi
l-ity
 to any employee
Šsignaled 
Respondent
™s displea
s-ure at union activity and the lengths to which it would 
go to impose retributions should employees thwart its 
will.
  Id. at 247.
   Similarly, the statement here
Šﬁwe will replace yo
u with legal workers
ﬂŠwas part of a threat to retaliate 
against employees for maintaining union representation; 
it was what the employer stated it intended to do when 

the Union 
ﬁpush[ed]
ﬂ workers to strike.
5  
The dissent
™s 
entire rationale rests on the ass
ertion that the statement 
was not a threat.  But, as our dissenting colleagues 
acknowledge, it is both objectionable and (where a
l-leged) unlawful for an employer to threaten immigration
-related problems for employees because they engage in 
union or other p
rotected, concerted activity.  In our view, 
that is what the Employer did in this case.
 By telling non
-English
-speaking employees that it would replace them 
with 
ﬁlegal
ﬂ workers, the Employer communicated that 
their immigration status would be subjected to scrutiny.
6     5 Our dissenting colleagues place too much weight on the hearing o
f-ficer™s finding that Rojas™ translation of Burch™s remarks conveyed the 
actions the Employ
er would take ﬁin the event of a strike.ﬂ  It is clear to 
us that the hearing officer™s characterization of the translated statements 
was contextual only and not intended to be a determination of whether 
the statements were either a prediction or a threat.
  Indeed, it appears 
that the hearing officer did not fully entertain this important distinction.  
In any event, we find that the translated statement, as presented to 
employees, plainly was a prediction and threat. As explained, Burch™s 
script stated: ﬁ[W
]e believe the Union will push you toward a strike.ﬂ  
Burch testified that he read the script in its entirety.  The next sentence 
in the script, as translated, threatened to replace the employees with 

legal workers in response to the Union pushing employee
s to strike.  
Thus, Burch™s statement, as conveyed to employees, is properly viewed 
as a prediction and threat.  See e.g., 
L.S.F. Tr
ansportation, Inc.
, 330 
NLRB 1054, 1066 (2000)
, enfd. 282 F.2d 972 (7th Cir. 2002) (Emplo
y-er unlawfully threatened employees
 by stating they ﬁcould go ahead 
and bring the Union in, but when we went on strike that he would bring 
in temporary or replacement workers to replace us.ﬂ)
 6 We would reach the same result even if the threat were veiled or 
ambiguous.  The Board has been c
lear that it will construe any amb
i-gu
ity in a threatening statement against the employer making the stat
e-ment.  See 
Unifirst Corp.
, 335 NLRB 706, 707 (2001) (ﬁ[w]here, ho
w-ever, ambiguous comments about striker replacement are part and 

parcel of a threat of
 retaliation for choosing union representation, as 
they were here, any ambiguity should be resolved against the emplo
y-erﬂ); see also 
Sears Roebuck de Puerto Rico
, 284 NLRB 258, 270 fn. 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 414 Contrary to the suggestion of our dissenting co
l-leagues, no one disputes that employers have certain o
b-ligations to ascertain the legal status of their e
mployees 
and ensure compliance with the law.  But the counte
r-vai
ling principle is equally true: it is objectionable to 
threaten employees that engaging in protected activity 
will lead to scrutiny of their immigration status.  
Sure
-Tan, Inc
. v. NLRB
, 467 U.
S. 883, 895
Œ896 (1984) (even 
if an employer otherwise may lawfully report the pre
s-
ence of an undocumented worker, the employer violates 
the Act 
ﬁwhen
 the evidence establishes
 that the reporting 
of the presence of an illegal alien employee is in retali
a-tion
 for the employee
™s protected union activity
ﬂ); 
Nor-tech Waste
, 336 NLRB 554, 554
Œ555 (2001) (rejecting 
the employer
™s assertion that it reviewed its employees
™ immigration status merely to ensure its compliance with 

Federal immigration laws
, finding instea
d that the e
m-ployer used that review 
ﬁas a smokescreen to retaliate for 
and to undermine the [u]nion
™s election victory
ﬂ).  
  Furthermore, in determining whether an employer
™s 
statement was objectionable, we examine it from the 
perspective of a reasonable 
employee.  See, e.g., 
Lanca
s-
ter Care Center
, L.L.C.
, 338 NLRB 671, 672 (2002).  

The test is not what the speaker may have meant to say, 
but whether his actual words would tend to interfere with 
employee free choice.  Id.
 Applying these principles to the fa
cts of this case, we 
have little difficulty in discerning the threatening nature 

of Rojas
™ references to 
ﬁlegal workers
ﬂ or a 
ﬁlegal wor
k-force.
ﬂ  First, by asserting that the Union would 
ﬁpush
ﬂ the employees to strike and thus jeopardize their e
m-ployment, 
the Respondent was skirting the limits of la
w-ful persuasion.  See 
Unifirst Corp.
, above, 335 NLRB at 
707; 
L.S.F. Transportation, Inc.
, above, 330 NLRB at 
1066.  In that context,  the import of Rojas
™ references to 
ﬁlegal workers
ﬂ was that the Employer would use imm
i-gration, i.e., 
ﬁlegal,
ﬂ status, to take action against the 
employees in the event of the all but inevitable strike that 
the Employer claimed the Union would cause.
7  From the 
17 (1987) (setting aside election based on employer agent™s suggestion 
that the employer would close the facility if employees voted for union 
representation; ﬁ
assuming, arguendo, that there is some ambiguity 
lurking in the statement, the Employer is liable for the double entendre
  . . . .ﬂ
). 7 It is irrelevant to our analysi
s whether any of the employees in fact 
were themselves undocumented or had immigration
-related problems.  
As one court of appeals has explained, even documented workers may 

be intimidated by threatened scrutiny of their immigration status, for 
they ﬁ
may fe
ar that their immigration status would be changed, or that 
their status would reveal the immigration problems of their family or 
friends; similarly, new legal residents or citizens may feel intimidated 
by the prospect of having their immigration history ex
amined in a pu
b-
lic proceeding.ﬂ  
Rivera v. NIBCO, Inc.,
 364 F.3d 1057, 1065 (9th Cir. 
2004), cert. denied 544 U.S. 905 (2005). 
  employees
™ standpoint, why else would the Em
ployer 
specify 
ﬁlegal
ﬂ workers?  Certainly, the employees ca
n-not be charged with piecing together that the Employer 
meant (assuming it did) for Rojas to convey the finer 
points of striker
-replacement law.  See 
Lancaster Care 
Center
, above, 338 NLRB at 672 
(ﬁreasonable emplo
y-eeﬂ standard does not obligate the employee to 
ﬁdivine a 
legitimate gloss to what was said
ﬂ); 
Sears Roebuck de 
Puerto Rico
, above, 284 NLRB at 270 fn. 17 (holding 
employer responsible for ambiguous statements to e
m-ployees who 
ﬁare neithe
r law professors nor grammar
i-ans
ﬂ).  
 For those reasons, we find that the facts of this case 
warrant finding that Rojas
™ statements were objection
a-ble.  
The 
Board will set aside an election if 
object
ionable 
conduct
 has the tendency to interfere with the em
plo
y-ees™ freedom of choice.
  Taylor
 Wharton
 Division
, 336 NLRB
 157, 158 (2001
).  Here, the objectionable stat
e-ment was highly coercive and widely disseminated at a 

captive audience meeting held shortly before a close 
election.  In those circumstances, we f
ind that the threat 
interfered with employees
™ freedom of choice and that a 
second election is necessary.
 C. Setting aside the election is also important to ensure 
public confidence in the Board
™s ability and willingness 
to make the Act meaningful to all participants in 
the 

work
 force, which has become
 increasingly diverse 
in 
national origin and ethnicity
.  
The Board must continue 
to fine tune its institutional 
ﬁear
ﬂ in order 
to 
protect vu
l-nerable
 workers from immigration
-related threats 
and 
manipulation
 that violate the Act. 
 At the same time, we agree with our colleagues that 
some imprecision inevitably arises when communicating 
complex issues in multiple languages.  This is particula
r-ly true whe
n communications are walking the fine line 
between lawful descriptions and unlawful threats.  We 

disagree, though, that employers should be granted 
greater latitude in addressing non
-English
-speaking 
workers.  Both the traditional principles for analyzing 
threats and our obligation to be mindful of the status and 
concerns of vulnerable workers inform our view that 

these statements deserve careful scrutiny.  Here, the mi
s-
translation of the statement that the Employer would hire 

replacement workers when the U
nion 
ﬁpush[ed]
ﬂ em-ployees to strike signaled to a majority of the unit that 
                                                                                               LABRIOLA BAKING CO
. 415 employees
™ immigration status and employment could be 
jeopardized if they retained union representation.  We 
find that this statement is objectionable conduct warran
t-ing a new el
ection.
 [Direction 
of Second Election
 omitted from public
a-tion.]
  MEMBERS 
MISCIMARRA
 and 
JOHNSON
, concurring in part 
and dissenting
 in part.
 Our colleagues here find that an employer engages in 
objectionable conduct by saying it will do something 

ﬁlegal.
ﬂ  Specifically, the majority invalidates an election 
solely because the Employer stated that, in the event of a 
strike, it would exercise its 
ﬁlegal right to hire replac
e-ment workers for those .
 . . who strike,
ﬂ which a Spanish
-speaking translator described
 as hiring 
ﬁlegal workers
ﬂ or 
a ﬁlegal workforce
ﬂ in the event of a strike.  There is no 
evidence that the Employer made any statement arguably 
relating to the potential unlawful immigration status of 
its employees, that the Employer had any knowledge that
 any of its employees might have such unlawful status, or 
that immigration
-related issues were a particular concern 
to this work
 force.  However, our colleagues find this 
language constituted an objectionable threat to 
ﬁtake 
some kind of action
ﬂ against em
ployees based on their 
immigration status.  As to this issue, there are two salient 
facts:  (i) the employer
™s use of the word 
ﬁlegal
ﬂ as d
e-scribed above, and (ii) participation by non
-English
-speaking employees in the discussion.
 We dissent from our colle
agues
™ finding for three re
a-sons.  First, the allegation is contradicted by the record 
and by hearing officer findings that our colleagues fail to 
fully acknowledge.  Second, the majority improperly 
disregards well
-established principles regarding burdens 
of proof and related standards governing representation 
proceedings. Third, the majority
™s finding appears to 
reflect an underlying, mistaken premise that it is obje
c-tionable for employers to make even the slightest refe
r-ence to the legal requirement of wo
rk authorization.  
Here, the majority essentially maintains
Špara
-doxically
Šthat an employer violates the law by stating it 
will comply with the law.
1 We do not discount the importance of Board and court 
cases where
Šunlike the situation presented here
Š1 Because the instant case involves the Board™s review of election 
objections, the majority finds that the word ﬁlegalﬂ constit
utes obje
c-tionable conduct (to a degree that warrants overturning the Board
-conducted election), and our colleagues do not specifically address 
whether the conduct violates the Act.  However, if the same facts arose 
in a case involving alleged unfair labor
 practices, our colleagues™ ana
l-ysis suggests they would find that similar conduct would constitute 
unlawful restraint, coercion
, or interference with protected rights in 
violation of Sec. 8(a)(1) of the Act.
 employers are found to have violated the Act based on 
unlawful threats, which can include threats to cause i
m-migration
-related problems for employees.
2  However, 
nothing in the NLRA renders unlawful or objectionable 

every mention of immigration
-related wor
k requir
e-ments.  After all, employers and employees alike are 

required
 to comply
 with these legal requirements.  Wit
h-out more than exists in this case, the mere mention of 
such legal requirements (even 
if that occurred here, 
which is far from clear) cannot
 be reasonably found o
b-jectionable or unlawful.
3 Our colleagues have an admirable objective, and we 
agree that the Act should be 
ﬁmeaningful to all partic
i-pants in the workforce, which has become increasingly 
diverse in national origin and ethnicity.
ﬂ  
It 
is also true 
that undocumented aliens who lack the work authoriz
a-tion required under federal law face vulnerabilities r
e-garding their legal status.  But here, the majority allows 
its well
-intentioned general concerns to carry the day, 
despite the shortcomi
ngs of the Union
™s objection, by 
overturning the outcome of a Board
-conducted election 
when there is virtually no evidence of immigration
-related concerns, apart from the mere use of the word 
ﬁlegal
ﬂ in the presence of non
-English
-speaking emplo
y-ees.  In o
ur view, this goes well beyond 
ﬁfine
-tun[ing]
ﬂ the Board
™s 
ﬁinstitutional 
‚ear™ in order to protect vulne
r-able workers from immigration
-related threats and m
a-nipulation that violate the Act,
ﬂ as our colleagues state.  
Obviously, some imprecision arises whe
n commun
i-cating complex issues in multiple languages to a diverse 
work
 force.  Although our colleagues generally agree 
with this observation, they nonetheless brush it aside in 
favor of applying a rigid test of linguistic purity that the 

Board itself faile
d:  the Spanish
-speaking interpreter at 
the hearing before a Board hearing officer confused the 
same concepts giving rise to the controversy in this 
case.
4   2 See, e.g., 
Sure
-Tan, Inc. v. NLRB
, 467 U.S. 8
83 (1984); 
North Hills 
Office Services
, 346 NLRB 1099, 1102 (2006).  Cf. 
Hoffman Plastic 
Compounds, Inc. v. NLRB
, 535 U.S. 137 (2002).
 3 The Union filed exceptions to the hearing officer™s recommend
a-tions to overrule Objections 1 and 3.  Although we dissen
t from our 
colleagues™ finding that the hearing officer improperly overruled Obje
c-tion 1 (dealing with the statement about ﬁlegalﬂ replacement workers in 
the event of a strike), we join our colleagues in affirming the hearing 

officer™s recommendation to ov
errule Objection 3, which, as alleged by 
the Union, involved conveying the impression that bargaining was 

futile.
 4 Our colleagues state that they disagree ﬁthat employers should be 
granted greater latitude in addressing non
-English speaking workers.ﬂ  
We 
have not advocated any different standard that would apply when 
employees have a primary language other than English.  To the contr
a-ry, our colleagues adopt a different rule pertaining to words and phrases 
that, in the majority™s view, cannot lawfully be u
sed around Spanish
-speaking employees.
                                                                                                                         DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 416 Most of the facts are undisputed.  The Employer ope
r-ates a bakery and employs, among others, appro
ximately 
40 drivers, who participated in a Board
-conducted dece
r-tification election.  The Union lost the election by a vote 
of 20 to 16, with 4 nondeterminative challenged ballots.  

During a meeting prior to the election, Employer Vice 
President and Chief 
Operating Officer Robert Burch read 
from a written script that stated in part:  
ﬁIf you chose 
Union Representation we believe the Union will push 
you towards a strike.  Should this occurs [sic], 
we will 
exercise our legal right to hire replacement workers 
for 

those drivers who strike
.ﬂ Because roughly 80 percent of 
the drivers spoke Spanish, a Spanish
-speaking payroll 
administrator, Manuel Rojas, served as Burch
™s transl
a-tor.  
 After the election, the Union filed objections seeking 
to invalidate the electio
n results.  Objection 1 related to 
the manner in which the above statement was translated.  

According to the objection, 
ﬁMr. Burch told employees 
that if they supported Local 734 in the March 14 ele
c-tion, Local 734 would cause the employees to engage in 
a strike, and the Employer would take action to hire a 
legal workforce
ﬂ (emphasis added).  The Union
™s obje
c-tion continues:  
ﬁThe statement constitutes 
a threat to 
report employees to immigration authorities
 if they exe
r-cised their Section 7 rights to suppor
t [the Union] and/or 
engage in a strike
ﬂ (emphasis added).
 The hearing officer carefully analyzed the testimony of 
multiple witnesses, who variously described how the 

ﬁlegal right to hire replacement workers
ﬂ phrase was 
translated.   Considering the evidence in the 
ﬁbest light
ﬂ for the Union, the hearing officer determined that the 
translated statement was not objectionable.  The hearing 
officer stated:  
ﬁThrough Rojas, Burch indicated that the 
Employer would 
hire 
‚legal
™ workers as replacements.
ﬂ  The hearing officer reasoned that the translated remarks 

ﬁdo not amount to a threat to report employees to imm
i-gration authorities if they supported the Union or e
n-gaged in a strike.
ﬂ  In agreement with the Employer,
 the 
hearing officer indicated the remarks contained 
ﬁno e
x-press or implied threat to report employees to immigr
a-tion.
ﬂ    The hearing officer stated it was plausible that Rojas 
(the translator) 
ﬁcould have converted 
‚legal right to hire 
replacement worker
s™ to 
‚legal workforce
™ or 
‚legal 
workers
™ during his contemporaneous translation of 
Burch
™s remarks.
ﬂ  Indeed, the hearing officer explained 
that, at the hearing, 
ﬁthe Board interpreter also exper
i-enced difficulty distinguishing the concepts during [the] 
testimony.
ﬂ  Although the hearing officer concluded that 
Rojas 
ﬁreferred to 
‚legal workers
™ or a 
‚legal wor
k-force,
™ﬂ she specifically found 
ﬁthis reference was made 
in the context of what action the Employer would take in 
the event that the Union went on s
trike
ﬂ (emphasis ad
d-ed).
5   The record contains not a shred of evidence suggesting 
that any employees lacked work authorization, that they 
feared being reported to immigration authorities, or that 
some other type of immigration
-related issues or pro
b-lems e
xisted in the workplace.  The only potential basis 
for inferring the existence of immigration
-related fears
Šan inference drawn by our colleagues
Šis the particip
a-tion by Spanish
-speaking employees in the meeting.  
 In these circumstances, we believe that ne
ither facts 
nor logic support a finding that the Employer engaged in 

objectionable conduct by accurately describing what it 
would do in the event of a strike
Ši.e., that it would e
x-ercise its 
ﬁlegal right to hire replacement workers,
ﬂ tran
s-lated as hiring a
 ﬁlegal workforce
ﬂ or 
ﬁlegal workers.
ﬂ  Indeed, given that the translation of the Employer
™s re-marks referred to 
who would be hired
 in the event of a 
strike
Ši.e., 
ﬁlegal workers
ﬂ or a 
ﬁlegal workforce
ﬂ Šwe 
do not understand how this could reasonably be 
inte
r-preted as a threat to 
ﬁreport
ﬂ current employees to an
y-one.
 Nonetheless, our colleagues find the Employer
™s 
statement objectionable based on their view of the 
ﬁlikely 
impact
ﬂ of the phrase 
ﬁlegal workers
ﬂ on employees.  
Here, the majority  begins by s
ubstituting a different o
b-jection for the one the Union filed.  The Union alleged 
that the Employer threatened to 
ﬁreport employees to 
immigration authorities . . . .
ﬂ  The majority, however, 
expands and reinterprets this specific allegation into a 

claim t
hat the Employer threatened to 
ﬁtake some kind of 
action against [employees] based on their legal status.
ﬂ  As to this expanded version of the Union objection, our 
colleagues then conclude it is reasonable for employees 
to regard the phrase 
ﬁlegal workers
ﬂ as meaning that 
ﬁthe 
Employer would use immigration .
 . . to take action
ﬂ against them.  Notwithstanding the hearing officer
™s sp
e-cific finding that the Employer
™s remarks were 
ﬁmade in 
the context of what action the Employer would take in 
the event that 
the Union went on strike,
ﬂ our colleagues 
maintain that, from the standpoint of employees, the E
m-ployer would only logically use the phrase 
ﬁlegal wor
k-5 Our colleagues find that ﬁRojas™ statement warned that the Union 
would call a strike
 and that the Employer would respond by hiring 
‚legal workers™ﬂ (emphasis added), and they contrast their finding with 
ﬁthe account
ﬂ cited by us.  However, we cite the ﬁaccountﬂ credited by 
the hearing officer based on her careful assessment of the record ﬁco
n-
sidering the evidence 
in the Union™s best light
ﬂ (emphasis added).  The 
hearing officer found that Rojas spoke of action the Em
ployer would 
take ﬁin the event of a strike.ﬂ  We adopt the hearing officer™s factual 
finding, which is contrary to the majority™s description of Rojas™ stat
e-ment.     
                                                             LABRIOLA BAKING CO
. 417 ers
ﬂ to threaten employees with immigration
-related a
c-tions.
6  Again disregarding the hearing officer
™s specific 
finding about context (i.e., the fact that the Employer was 
explaining who it would hire in the event of a strike), our 
colleagues reason that 
ﬁemployees cannot be charged 
with piecing together that the Employer meant .
 . . to 
convey the finer poin
ts of striker
-replacement law.
ﬂ  Yet, 
our colleagues at the same time indicate that the E
m-ployer
™s remarks improperly warned employees about 
the 
ﬁinevitabil[ity]
ﬂ of a strike.  Based on these and other 
characterizations, the majority asserts that 
ﬁour case
s and 
the policies underlying them
ﬂ warrant a finding that it is 
illegal
 to mention the hiring of 
ﬁlegal
ﬂ replacement e
m-ployees in the event of a strike.  Apparently, this illegal
i-
ty arises if employers use one of two prohibited 
phrases
Šﬁlegal workers
ﬂ or 
a ﬁlegal workforce
ﬂ Šwhen 
non
-English
-speaking employees participate in the co
n-versation. 
 With due respect to the contrary view of our co
l-leagues, we believe three considerations compel a co
n-clusion that the record does not reasonably support a 
finding of objectionable conduct here, based on the mere 
use of the phrase 
ﬁlegal workers
ﬂ or 
ﬁlegal workforce.
ﬂ First, consistent with the hearing officer
™s findings, our 
view of this case is straightf
orward:  (a) the Employer 
described (in English) its 
ﬁlegal
ﬂ right to hire replac
e-ments in the event of a strike;
7  (b) this was translated 
(into Spanish) as the potential hiring of 
ﬁlegal workers
ﬂ or a 
ﬁlegal workforce
ﬂ as striker replacements;
8 and (c) 
6 Our colleagues quote the ﬁstatement [at issue] hereﬂ as ﬁwe will r
e-place you with leg
al workers.ﬂ  The credited testimony does not contain 
this quotation.  As explained above, the hearing officer found that R
o-
jas converted ﬁlegal right to hire replacement workersﬂ to ﬁlegal wor
k-
forceﬂ or ﬁlegal workersﬂ during his contemporaneous translati
on of 
Burch™s remarks.  
 7 There is no dispute about the English version of what the Employer 
stated.  The Employer™s COO, Burch, read from a written ﬁscriptﬂ that 
he had prepared in advance.  That script stated that, in the event of a 

strike, ﬁwe will exe
rcise our legal right to hire replacement workers for 
those drivers who strike.ﬂ  Based on the uniform testimony of multiple 
witnesses, with only a single exception, the hearing officer found that 
Burch (and his translator, Rojas) ﬁwere reading except for 
times when 
Burch was addressing employee questions.ﬂ
 8 Our colleagues believe this statement was an unambiguous threat, 
but add that they ﬁwould reach the same result even if the threat were 

veiled or ambiguousﬂ by construing the ambiguity against the Empl
oy-er.  In our view, the statement was unambiguously 
not
 a threat.  We do 
not believe the terms ﬁlegal workersﬂ and ﬁlegal workforceﬂ can re
a-
sonably be considered ambiguous in the circumstances presented here.  
However, even if considered ambiguous, it is n
ot appropriate to ﬁco
n-
strue any ambiguity .
 . . against the Employer.ﬂ  Unless there is a threat 
of retaliation, the Board™s policy is to resolve ﬁ
in the employer™s favor 
any ambiguity occasioned by a failure to articulate employees™ conti
n-
ued employment r
ights when informing them about permanent r
e-placement in the context of an economic strike.ﬂ  
Unifirst Corp.
, 335 
NLRB 706, 707 (2001) (citing 
Eagle Comtronics
, Inc.
, 263 NLRB 515, 
516 (198
2)).  In our view, the record and the hearing officer™s findings 
nothing in the record suggests that any unit employees 
had immigration
-related problems or concerns, threa
t-ened or otherwise.  We believe these conclusions are not 
only straightforward, they are inescapable from the re
c-ord and findings by the hearing office
r.9   Second, our colleagues
™ finding of objectionable co
n-duct runs counter to important, well
-established princ
i-ples regarding burdens of proof and other rules gover
n-ing the Board
™s adjudication of election objections.  It is 
worth noting that one of the 
Board
™s primary functions is 
to 
give effect
 to election results consistent with the e
m-ployees
™ right of 
ﬁself
-organization
ﬂ and the Board
™s 
responsibility to safeguard the 
ﬁfullest freedom
ﬂ of e
m-ployees in their exercise of protected rights.
10  In our 
view
, the majority
™s finding of objectionable conduct 
does not give appropriate weight to the following princ
i-ples:  (i) Board elections are not lightly set aside, and the 

party seeking to overturn the election
Šin this case the 
Union
Šbears the burden of provin
g that objectionable 
conduct interfered with the results of the election (
Safe-way, Inc
., 338 NLRB 525 (2002)); (ii) the burden placed 
on the party challenging election results is a 
ﬁheavy
ﬂ burden (id.); (iii) an election will not be set aside unless 

it is 
proven that objectionable conduct reasonably tended 

to interfere with the employees
™ free and uncoerced 
choice (
Quest International
, 338 NLRB 856, 857 (2003); 
Taylor Wharton Division
, 336 NLRB 157, 158 (2001)); 
pr
eclude a reasonable conclusion that the ﬁlegal workersﬂ or ﬁlegal 
workforceﬂ remark was a threat of retaliation.  Therefore, any ambigu
i-ty would appropriately be resolved in the Employer™s favor.  Id.  This is 
especially true given that the burden of proof
 rests upon the Union as 
the party seeking to overturn the election results, and the facts that 
multiple witnesses testified in varying ways regarding the comments, 
and it was clear to all employees that Rojas was providing a simultan
e-ous Spanish translati
on of Burch™s comments.
 9 We do not believe it is proper to reinterpret and expand Objection 
1, which, as submitted by the Union, alleged that the Employer threa
t-ened to ﬁreport employees to immigration authoritiesﬂ in retaliation for 
protected activity.  
As noted above, our colleagues expand Objection 1 
to allege a threat to ﬁtake some kind of action against [employees] 
based on their legal status.ﬂ At no time did the Union seek to amend its 
objection to include this broader allegation.  Notwithstanding ou
r co
l-leagues™ suggestion to the contrary, it is well established that the Board 
will not consider objections not previously raised unless there is a 
showing that the different alleged misconduct was newly discovered 
and previously unavailable to the object
ing party.  See, e.g., 
Tuf
-Flex 
Glass
, 262 NLRB 445, 445 fn. 3 (1982), 
enfd. 715 F.2d 291 (7th Cir. 
1983)
.  In this regard, 
Fiber Industries
, 267 NLRB 840, 840 fn. 2 
(1983),
 relied upon by our colleagues, is readily distinguishable from 
the present case.  
There, the 
petitioner
 raised new allegations that the 
Board elected to consider even though they did not coincide precisely 
with the wording of the objections.  Id.  In the present case, the Union 
has not sought to amend its objection; rather, our colleagu
es have d
e-cided to expand it at their own initiative.  Even in its expanded form, 

we believe there is no support for a finding of objectionable conduct 
based on the record or any reasonable interpretation of the Act.  
 10 See Secs. 7 and 9(b).
                                                                                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 418 and (iv) the Board
™s factual findings in repr
esentation 
and unfair labor practice cases can be upheld on review 
only if they are supported by 
ﬁsubstantial evidence.
ﬂ11   These principles do not consist of empty words; they 
exist for important reasons, and the Board is required to 

adhere to them when 
adjudicating representation cases.  
We do not believe our colleagues
™ finding of objection
a-ble conduct
Šbased on the mere utterance of the phrase 
ﬁlegal workers
ﬂ or 
ﬁlegal workforce,
ﬂ which multiple 
witnesses actually described different ways
Šcan be 
squared with our requirements that the Union bears a 
heavy
 burden, which is to 
prove
 that objectionable co
n-duct interfered with employee free choice, based on su
b-stantial evidence.  As the hearing officer found, Rojas
™ translation did not contain an
y reference to employees
™ legal immigration status or to other immigration matters.  

Nor is there any
 evidence that even remotely suggests 
immigration concerns even existed among the unit e
m-ployees, let alone had any bearing on employee support 

for the Uni
on.  Finally, Rojas
™s translation occurred 
against a backdrop that was devoid of any objectionable 
or unlawful conduct, let alone any objectionable or u
n-lawful conduct related to employees
™ immigration st
a-tus.
12
  Third, our colleagues
™ finding of objection
able conduct 
appears to suggest that employers violate the Act or e
n-
gage in objectionable conduct if they make the slightest 
reference to the legal requirement of work authorization, 

at least in the presence of non
-English
-speaking emplo
y-ees.  We agree tha
t it is highly objectionable and unla
w-ful for an employer to threaten or cause immigration
-related problems for employees because they engage in 
union or other protected concerted activity.  But this is 
not such a case.  The decisions relied upon by the U
n-ion
Šall reasonably distinguished by the hearing o
f-ficer
Šinvolved threatened retaliation that was directly 
linked to the employees
™ immigration status.
13  Here, by 
11 Sec. 
10(e) (ﬁThe findings of the Board with respect to questions of 
fact if supported by substantial evidence on the record considered as a 
whole shall be conclusive.ﬂ).
 12 Although the majority suggests that the Employer™s comments 
constituted a warning to emp
loyees about the alleged ﬁinevitab[ility]ﬂ 
of a strike, there was no allegation or objection in this case based on a 
claim that the Employer asserted strikes were inevitable or that the 
Union would ﬁ‚push™ the employees to strike.ﬂ  Our cases establish tha
t an employer™s statement about a potential strike and its right to replace 
striking employees, ﬁshould this occur,ﬂ is a lawful prediction about the 
consequences of union representation and not, as the majority states, a 
threat of retaliation.  See, e.g.,
 Eagle Comtronics
, Inc.
, 263 NLRB 515 
(198
2) (prediction about consequences of union representation protec
t-ed by Sec
. 8(c) absent threat of reprisal or force or promise of benefits).  
 13 For example, the employers™ statements in 
QSI, Inc
., 346 NLRB 
1117 (
2006), enf. denied in part sub nom. 
Smithfield Packing Co. v. 
NLRB
, 510 F.3d 507 (4th Cir. 2007)
.and 
Viracon, Inc
. 256 NLRB 245 
(1981), unlike the Employer™s statement at issue here, were overt and 
comparison, the hearing officer found there was a plaus
i-ble explanation for the use of the ph
rase 
ﬁlegal workers
ﬂ or 
ﬁlegal workforce
ﬂ (i.e., that it was a rough translation 
of the employer
™s description of the 
ﬁlegal
ﬂ right to hire 
replacement employees in the event of a strike).
14  Even 
without such an explanation, there is no evidence that the 
Employer threatened existing employees when using the 
term 
ﬁlegal
ﬂ to describe 
other
 people who would be hired 
ﬁin the event that the Union went on strike.
ﬂ   It bears emphasis that nobody contends that the E
m-ployer here threatened, in the event of a strik
e, to hire 
ﬁillegal
ﬂ workers or an 
ﬁillegal
ﬂ work
 force.  Such a 
statement might violate Section 8(a)(1), for example, if 
an employer threatened to retaliate against striking e
m-ployees by replacing them with lower
-paid undocumen
t-ed employees who lacked wor
k authorization.  By co
m-parison, the instant case deals with the Employer
™s ind
i-cation that it would hire 
ﬁlegal
ﬂ workers or a 
ﬁlegal
ﬂ work
 force in the event of a strike.  If a party announces 
its intention to engage in conduct that is 
ﬁlegal,
ﬂ the 
Board cannot reasonably find this constitutes an obje
c-tionable or unlawful threat without some reasonable su
p-port in the record, or the law, for such a counterintuitive 
proposition.   Neither type of support exists in the ci
r-
cumstances presented here.
  Thus, the majority
™s unde
r-lying premise boils down to a speech prohibition:  in 
effect, our colleagues find that it is objectionable or u
n-lawful for an employer to tell employees it will comply 
with the law. 
 Such a finding undermines well
-established pr
inciples of free speech, which protect the 
right of parties to express 
ﬁviews,
ﬂ ﬁargument
ﬂ and 
ﬁopinion
,ﬂ where such expressions contain no threat of 
reprisal.
15  For the reasons stated previously, the record 
pointed threats to, respectively, have employees arrested 
by immigr
a-tion authorities and reported to immigration authorities.  Similarly, the 
Union™s reliance on 
Mid
-Wilshire Health Care Center
, 342 NLRB 520 
(2004), is unpersuasive because the employer in that case, unlike the 
Employer here, explicitly told an em
ployee that it knew that she did not 
have papers in order to coerce her into signing a decertification petition.  
In 
Unifirst Corp
., 335 NLRB at 707, and 
L.S.F. Tr
ansportation,
 Inc
., 330 NLRB 1054, 1066 (2000), enfd. 282 F.3d 972 (7th Cir. 2002), the 
emplo
yers threatened that they would encourage or even cause a strike, 
and in 
Sears Roebuck de Puerto Rico
, 284 NLRB 258, 270 fn. 17 
(1984), the employer issued ﬁan obvious, objectionable threatﬂ to close 

the facility.  No similar allegations or circumstances a
re present here.  
Likewise, because the Employer™s action here clearly was not a 
ﬁsmokescreenﬂ designed to mask retaliatory intent, 
Nortech Waste
, 336 
NLRB 554, 554
Œ555 (2001), is clearly distinguishable from the present 
case.
 14 We note also that there ar
e legal obligations related to hiring 
any 
kind
 of employee, including strike replacements, that have nothing to 
do with immigration law or status and are independent of the Act.  E.g
., 
Belknap, Inc. v. Hale
, 463 U.S. 491 (1983).  Thus, hiring a ﬁlegal wor
k-
forceﬂ is not solely referable to immigration issues or labor issues.
 15 Although Sec. 8(c) makes reference only to unfair labor practice 
cases, ﬁthe strictures of the First Amendment . . . must be considered in 
                                                                                                                                                         LABRIOLA BAKING CO
. 419 here does not support any reasonable inference 
that the 
Employer
™s statements constituted such a threat.
    The Board has an eventful and uneven history of dea
l-ing with immigration
-related requirements.  In 
Sure
-Tan, 
Inc. v. NLRB
, 467 U.S. 883 (1984), the Supreme Court 
upheld the Board
™s position that 
undocumented aliens 
were 
ﬁemployees
ﬂ under the Act, with protection against 
unlawful retaliation based on protected activity, even if 

they failed to satisfy the requirements of the Immigration 
and Nationality Act (INA).  In 
Hoffman Plastic Co
m-pounds, Inc. 
v. NLRB
, 535 U.S. 137 (2002), 
the Supreme 
Court rejected the Board
™s position that it could require 
backpay for undocumented aliens who never obtained 
work authorization as required by the Immigration R
e-form and Control Act (IRCA).  Other cases involve di
s-
putes when the Board has prevented parties from seeking 
or introducing evidence regarding the lack of work a
u-thorization.  See, e.g., 
NLRB v. Domsey Trading Corp
., all cases.ﬂ  
Allegheny Ludlum Corp.
, 333 NLRB 734, 737 fn. 20 (2001), 
enfd. 301 F.3d 167 (3d Cir. 2002).  
 636 F.3d 33 (2d Cir. 2011); 
Flaum Appetizing Corp.
, 357 
NLRB 
2006 (2011) (majority opinion b
y Chairman 
Pearce and Member Becker; dissenting opinion by 
Member Hayes).  All of these decisions clearly reflect 
two things:  (i) federal law imposes immigration and 

work authorization requirements on employers and e
m-ployees alike; (ii) the existence of t
hese requirements is 

no secret.
16  The mention of one
™s intention to 
comply
 with such requirements
Šfor example, in a phrase such 
as 
ﬁlegal workers
ﬂ or 
ﬁlegal workforce
ﬂŠcannot reaso
n-ably be found to violate federal law.
 For these reasons, we respectfully d
issent from our 
colleagues
™ finding of objectionable conduct regarding 
use of the phrase 
ﬁlegal workers
ﬂ or 
ﬁlegal workforce
ﬂ (Objection 1).
   16 Indeed, a prerequisite to any individual™s employment is proof of 
citizenship or valid work authorization, which must be reflected in 
written I
-9 Forms retained by the employer.  Se
e, e.g., 8 CFR 
§ 274a.2(a)(2).
                                                                                                                                                          